DISMISS and Opinion Filed December 31, 2018




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-18-01331-CV

                  IN THE INTEREST OF Y.T.L. AND Y.J.L., CHILDREN

                      On Appeal from the 256th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-13-19785

                             MEMORANDUM OPINION
                 Before Chief Justice Wright, Justice Evans, and Justice Brown
                               Opinion by Chief Justice Wright
       This appeal, filed November 2, 2018, challenges the trial court’s October 27, 2015 order

terminating parental rights and granting adoption. Because an appeal from a termination order

must generally be filed within twenty days from the date of judgment, we directed appellants to

file a letter brief addressing our jurisdiction over the appeal and gave appellees an opportunity to

respond. See TEX. R. APP. P. 26.1(b), 28.4(a); Brashear v. Victoria Gardens of McKinney, L.L.C.,

302 S.W.3d 542, 545 (Tex. App.—Dallas 2009, no pet.) (op. on reh’g) (timely filing of notice of

appeal is jurisdictional). Although appellants complied, nothing in their letter brief demonstrates

we have jurisdiction over the appeal. Accordingly, we dismiss the appeal. See TEX. R. APP. P.

42.3(a).


                                                  /Carolyn Wright/
                                                  CAROLYN WRIGHT
                                                  CHIEF JUSTICE
181331F.P05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 IN THE INTEREST OF Y.T.L. AND                      On Appeal from the 256th Judicial District
 Y.J.L., CHILDREN                                   Court, Dallas County, Texas
                                                    Trial Court Cause No. DF-13-19785.
 No. 05-18-01331-CV                                 Opinion delivered by Chief Justice Wright,
                                                    Justices Evans and Brown participating.

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.


Judgment entered this 31st day of December, 2018.




                                             –2–